Citation Nr: 1100137	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right tibia with right knee impairment, 
prior to September 14, 2010.  

2.  Entitlement to a rating in excess of 40 percent for residuals 
of a fracture of the right tibia with right knee impairment, from 
September 14, 2010.  

3.  Entitlement to a rating in excess of 10 percent for a right 
ankle disability manifested by limitation of motion, prior to 
September 14, 2010.

4.  Entitlement to a rating in excess of 20 percent for a right 
ankle disability manifested by limitation of motion, from 
September 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty form June 1948 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2008 rating decision in which the RO continued a 30 
percent rating for a right knee disability, continued a 10 
percent rating for a right ankle disability, and denied a 
temporary total disability rating pursuant to 38 C.F.R. § 4.30 
(2010).  In December 2008, the Veteran filed a notice of 
disagreement.  

In August 2008, the RO issued a rating decision grating a 
temporary total disability rating pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence following right knee surgery in 
February 2008.  Because the August 2008 decision represents a 
full grant of the benefits sought with respect to this issue, 
this matter is no longer before the Board for consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In August 2009, a statement of the case (SOC) was issued 
regarding the remaining claims for higher ratings.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) later that same month.

In June 2010, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the undersigned Veterans Law Judge granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).

In August 2010, the Board remanded the claims on appeal to the 
RO, via the AMC, for further action.  After completing the 
requested development, the AMC granted a 40 percent rating for 
the Veteran's right knee disability and 20 percent rating for the 
Veteran's right ankle disability, each from September 14, 2010, 
and denied ratings in excess of those assigned at that time (as 
reflected in an October 2010 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

Although the AMC granted higher ratings for the service-connected 
right knee and right ankle disabilities, from September 14, 2010, 
as a higher rating for each disability is assignable before and 
after this date, and the Veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing all four matters set forth on the title page. See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

 
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  For the periods prior to and since September 14, 2010, the 
Veteran's service connected right tibia with right knee 
impairment has been manifested by malunion of the tibia and 
fibula requiring use of a brace, and arthritis with marked 
limitation of extension and swelling.

3.  For the period prior to September 14, 2010, the Veteran's 
service-connected right ankle disability was manifested by 
moderate limitation of motion.

4.  Since September 14, 2010, the Veteran's service-connected 
right ankle disability has been manifested by marked limitation 
of motion, but no ankylosis, astragalus or astragalectomy, or 
more than marked malunion of the os calcis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 40 percent, but no higher, rating for residuals of 
a fracture of the right tibia with right knee impairment are met 
for the period prior to September 14, 2010.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5262 (2010).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a fracture of the right tibia with right knee 
impairment, from September 14, 2010, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5262 
(2010).

3.  The criteria for a rating in excess of 10 percent for a right 
ankle disability, for the period prior to September 14, 2010, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code (DC) 5271 (2010).

4.  The criteria for a rating in excess of 40 percent for a right 
ankle disability, for the period, from September 14, 2010, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code (DC) 5271 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a June 2008 pre-rating letter provided notice to 
the Veteran regarding what information and evidence must be 
submitted by the Veteran and what information and evidence would 
be obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  In addition, the letter provided 
the Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  A February 2009 post rating letter set forth 
the criteria for higher ratings for the disabilities. 

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the October 2010 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of June 2008 and September 
2010 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf, as well as the transcript of his June 2010 Board hearing.  
The Board also finds that no additional RO action to further 
develop the record in connection with any claim is warranted.

The Board acknowledges that the September 2010 VA examination was 
conducted by a physician's assistant, and not a physician as 
requested by the Board in the August 2010 remand. The Board has 
reviewed the report of this examination, and found it to be a 
complete and thorough examination and consideration of pertinent 
evidence.  Thus, that the examination was conducted by a 
physician's assistant, and not a physician, does not render the 
opinion inadequate.  Accordingly, the Board finds that the 
examination provided by the physician's assistant amounts to 
substantial compliance with the remand directive.  See Dyment v. 
West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA outpatient treatment records note the Veteran's complaints of 
a treatment for his right ankle disability and residuals of a 
fracture of the right tibia with right knee impairment.  These 
records reflect that the Veteran underwent right knee 
arthroscopic surgery in February 2008.  In April 2008, it was 
noted that the Veteran was sent to physical therapy due to 
decreased range of motion following the surgery.  The Veteran 
reported symptoms of stiffness and a catching sensation.  The 
knee was stable to varus and valgus stress and there was minimal 
effusion.  The Veteran was able to flex the right knee to 105 
degrees, and extension was to 15 degrees.  Further records 
through 2010 reflect continued treatment for these disabilities, 
though it was noted that the Veteran stopped physical therapy for 
lower extremity weakness in February 2009 as the Veteran felt he 
was "close to baseline" and did not see a need for further 
therapy.

In response to his February 2008 claim for increased ratings for 
his right ankle disability and residuals of a fracture of the 
right tibia with right knee impairment, the Veteran was afforded 
a VA orthopedic examination in June 2008.  A history of a right 
tibia fracture during service was noted.  The Veteran's 
subjective complaints with respect to his right knee included 
significant soft tissue swelling, worsening pain since his 
February 2008 surgery, instability, weakness, stiffness, heat, 
lack of endurance and fatigability.  The Veteran denied locking, 
but indicated that he wore an elastic knee sleeve on the right 
knee and used a cane in his left hand to assist with ambulating.  
As for his right ankle, the Veteran reported pain with 
aggravation upon prolonged walking or standing.  With respect to 
work, the Veteran relayed that he was retired for approximately 
10 years after working as a pressman for 43 years; however, he 
did note that the disabilities impacted his ability to perform 
the activities of daily living in regards to standing or walking 
for any period of time.

The examiner's objective findings with respect to the right knee 
included significant soft tissue swelling with significant bony 
enlargement and tenderness in the medial aspect.  There was also 
mild right thigh atrophy.  Range of motion testing revealed 
extension to 20 degrees and flexion to 95 degrees.  There was no 
loss in range of motion after 10 repetitions.  An X-ray revealed 
severe degenerative joint disease.  As for the right ankle, the 
examiner observed no significant soft tissue swelling or 
tenderness.  There was pain with repeated range of motion.  
Plantar flexion was to 40 degrees while dorsiflexion was to 15 
degrees.  There was no loss in range of motion after 10 
repetitions.  An X-ray also revealed degenerative changes.  The 
examiner concluded by diagnosing the Veteran with severe 
degenerative joint disease of the right knee and right ankle, and 
malunion of the right lower extremity.
During the Veteran's June 2010 Board hearing, he testified that 
he experienced an extreme amount of pain, discomfort, and 
limitation of motion and ability to get around due to his right 
knee and ankle disabilities.  He reported that his right knee 
disability worsened since his February 2008 surgery, and noted 
that the severity of his disability stems from the fact that his 
right lower extremity was misaligned after doctors were unable to 
set his leg properly after the initial fracture.  Moreover, the 
Veteran indicated that he always wore a knee brace, and that his 
knee gave out on him on occasion.   With respect to his right 
ankle disability, the Veteran endorsed symptoms of pain but not 
swelling.  He noted that he was retired from his job and tried 
not to stand on his feet as much as possible.  He further 
indicated that he had tried physical therapy to improve his 
condition, to no avail.

The Veteran was most recently afforded a VA examination in 
September 2010.  Again, the history of a right tibia fracture 
during service was noted.  It was further noted that the Veteran 
has had a problem with valgus/lateral deviation of the right foot 
since that time.  The Veteran continued to complain of pain and 
swelling in the knee of ankle, with stiffness and occasional 
flare-up upon prolonged standing or walking.  He also reported 
that the right knee locked and occasionally gave way.  The 
Veteran indicated that these disabilities interfered with his 
activities of daily living.  

Range of motion testing of the right knee revealed extension to 
25 degrees and flexion to 75 degrees.  After three repetitions, 
extension was limited to 30 degrees and flexion to 72 degrees.  
Range of motion testing of the right ankle revealed plantar 
flexion to 20 degrees and dorsiflexion to negative 10 degrees.  
After three repetitions, plantar flexion was reduced to 14 
degrees and dorsiflexion to negative 6 degrees.  The examiner 
noted that the Veteran suffered pain with repetition of motion.  
There was no ankylosis of either joint, or unusual callosities.  
Examination of the right ankle revealed valgus angulation of the 
os calsis in relationship to the tibia.  With respect to the 
Veteran's knee, anterior and posterior drawers were negative.  An 
Apley Grind test was negative, and there was no medial or lateral 
instability on varus and valgus stress testing.  An X-ray of the 
right ankle revealed mild degenerative changes with no acute 
fracture.  An X-ray of the right knee revealed arthritic changes.  
Diagnoses of degenerative joint disease and osteoporosis of the 
right knee and degenerative joint disease of the right ankle and 
a fixed deformity of the right ankle/foot were noted.  

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   

In this appeal, because the RO has already granted staged ratings 
for the Veteran's right knee and ankle disabilities, the Board 
will consider the propriety of the rating for each disability at 
each stage, as well as whether any further staged rating of 
either disability, pursuant to Hart, is warranted.

A.	 Residuals of a Fracture of the Right Tibia with Right Knee 
Impairment

Historically, the RO granted service connection for residuals of 
a fracture of the right tibia in a May 1954 rating decision, and 
assigned a noncompensable rating effective March 17, 1954.  This 
rating was increased to 10 percent in a May 1955 rating decision, 
also effective March 17, 1954.  The RO again increased the 
disability rating to 20 percent, effective February 4, 1967, in a 
June 1969 rating decision.  In an April 2004 decision, the rating 
was increased to 30 percent effective June 30, 2003.  The Veteran 
filed the instant claim for an increased rating in March 2008, 
and appeals a November 2008 rating decision continuing the 30 
percent disability rating.  As discussed above, during the course 
of his appeal the AMC granted a 40 percent disability rating 
effective September 14, 2010.

The rating for the Veteran's residuals of a fracture of the right 
tibia with right knee impairment has been assigned under DC 5262, 
for impairment of the tibia and fibula.  Under that diagnostic 
code, malunion of the tibia and fibula, with marked knee or ankle 
disability, warrants a 30 percent rating.  A 40 percent rating 
requires nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

The terms "slight," "moderate," and "marked" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," and all evidence must be 
evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2010).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In this case, as noted above the Board notes that the Veteran is 
separately rated for his right ankle disability, and thus the 
rating under DC 5262 is assigned on the basis of right knee 
impairment.  

Considering the pertinent evidence in light of the above, the 
Board finds that a 40 percent rating, and no higher, for 
residuals of a fracture of the right tibia with right knee 
impairment is warranted for both the period prior to and since 
September 14, 2010.  

The Board notes that the AMC assigned a 40 percent disability 
rating for the Veteran's right knee disability on the basis of 
nonunion of the tibia requiring use of a brace.  From the 
evidence of record, it is also apparent that the Veteran wore a 
knee brace prior to the September 14, 2010 VA examination.  It 
was noted that the Veteran wore a knee sleeve during the 2008 VA 
examination, and the Veteran reported that he wore a knee brace 
during his June 2010 videoconference hearing.

The Board acknowledges that the medical evidence of record 
reflects malunion, and not nonunion, of the tibia and fibula.  
However, the Board believes that the Veteran's right knee 
symptomatology more nearly approximates the criteria for a 40 
percent rating.  In so finding, the Board notes that the Veteran 
suffers from marked limitation of extension, which was noted to 
be limited to 30 degrees upon repetition most recently on 
examination.  This corresponds to a 40 percent rating under DC 
5261 for limitation of extension.  See 38 C.F.R. § 4.71a, DC 
5261.  In addition, the Veteran suffers from other symptoms 
objectively confirmed during examination, such as soft tissue 
swelling, arthritis, atrophy of the thigh, and some limitation of 
flexion.  He has worn a brace for support during the entire 
course of this appeal.  Therefore, in viewing the evidence in a 
light most favorable to the Veteran, the Board believes that a 40 
percent disability rating is warranted for both the period prior 
to and since September 14, 2010.

As to whether the Veteran is entitled to a disability rating in 
excess of 40 percent for his residuals of a right tibia fracture 
with right knee impairment, the Board notes that a 40 percent 
disability rating is the maximum rating allowed under DC 5262.  

In addition, the Board that no other diagnostic code provides a 
basis for assignment of any higher rating for the disability 
under consideration.  In the absence of evidence of, or of 
disability comparable to, ankylosis of the knee, or recurrent 
subluxation or lateral instability, there is no basis for rating 
the disability under DC 5256 or 5257.  Moreover, DC 5757 and 
5258-5260 do not provide a basis for a rating in excess of 40 
percent.  The Board has considered whether the Veteran is 
entitled to a higher rating under DC 5261 for limitation of 
extension, the only other DC pertaining to the knee that provides 
a disability rating in excess of 40 percent.  However, the 
medical evidence of record does not establish that extension is 
limited to 45 degrees or more.

The Board has considered the Veteran's complaints of pain, 
swelling, stiffness, and weakness. Since DC 5262 is not 
specifically predicated on limitation of motion, it does not 
appear that the DeLuca factors-interpretations of 38 C.F.R. §§ 
4.40 and 4.45-are for consideration.  In any event, the medical 
evidence does not 
reflect symptoms so disabling as to actually or effectively 
result in any significant limitation of motion of the right knee 
so as to warrant a rating in excess of 40 percent under DC 5260, 
5262 or any other diagnostic code under 38 C.F.R. § 4.71a for 
which limitation of motion may be a factor. 

Furthermore, the Veteran's residuals of a fracture of the tibia 
and fibula with knee impairment also are not shown to involve any 
factor(s) that would warrant rating the disability under any 
other provision of VA's rating schedule.  

B.  Right Ankle

Historically, the RO granted service connection for a right ankle 
disability in a November 2007 rating decision, and assigned a 10 
percent rating effective May 29, 2007.  This rating was continued 
in the November 2008 rating decision here on appeal.  During the 
course of the Veteran's appeal, the AMC assigned a 20 percent 
rating, effective September 14, 2010.

The 10 and 20 percent ratings for the Veteran's service-connected 
right ankle disability has been assigned under DC 5271, for 
limited motion of the ankle.  See 38 C.F.R. § 4.71a.  Under that 
diagnostic code, ankle disability with moderate limitation of 
motion warrants a 10 percent rating.  A 20 percent rating is 
assigned for ankle disability with marked limitation of motion.  
Id., DC 5271.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 10 percent 
for the Veteran's service-connected right ankle disability is not 
warranted for the period on appeal prior to September 14, 2010.  
As for the period from September 14, 2010, the Board likewise 
finds that a rating in excess of 20 percent is not warranted.

With respect to the period prior to September 14, 2010, the Board 
finds that the symptomatology attributable to the Veteran's right 
ankle disability more closely approximated no more than moderate 
limitation of motion, consistent with the 10 percent rating 
awarded.  In so finding, the Board observes the findings of the 
June 2008 VA examiner, who noted that the Veteran has almost full 
plantar flexion less only 5 degrees, and full dorsiflexion.  As 
such, the Board finds that marked limitation of motion has not 
been shown.  

The Board also has considered the Veteran's functional impairment 
due to pain and other factors during the period in question.  
However, the medical evidence during the period in question 
simply does not reflect any additional functional loss due to 
pain, weakness, excess fatigability, or incoordination.  
Additionally, upon VA examination in June 2008, there was no 
additional loss of range of motion after 10 repetitions.  As 
such, the Board finds that the DeLuca factors (noted above) 
provide no basis for assignment of a rating in excess of 10 
percent during the period in question.

With respect to the period beginning September 14, 2010, the 
Board notes that Veteran has been assigned a 20 percent rating 
the maximum rating for limitation of motion of the ankle.  As a 
higher schedular rating under DC 5271 for the ankle is not 
possible, the Board has considered the applicability of other 
diagnostic criteria for rating the Veteran's right ankle 
disability.  See 38 C.F.R. § 4.71a.  However, no higher rating is 
assignable.

Even considering the extent of functional loss due to pain and 
other factors, to include upon repetitious motion of the ankle, 
there simply is no evidence that the Veteran has had ankylosis of 
his right ankle.  There is no suggestion in this regard.  The 
September 2010 VA examiner specifically noted that there was no 
ankylosis of the ankle, and the Veteran has never complained of 
an inability to move the right ankle.  Therefore, rating the 
disability under DC 5270 or 5272 is not warranted.   Also, in the 
absence of medical evidence indicating that the Veteran's right 
ankle 
disability involves astragalectomy, rating either disability 
under Diagnostic Code 5274 is not warranted.  The Board 
acknowledges that the September 2010 VA examiner found evidence 
varus angulation of the os calsis in relationship to the tibia.  
However, the maximum rating under Diagnostic Code 5723 is 20 
percent.  Therefore, this Diagnostic Code also does not provide a 
basis for a higher rating.  The Board further notes that the 
right ankle disability is not shown to involve any factor(s) that 
would warrant rating the disability under any other provision(s) 
of VA's rating schedule.

C.  Both Disabilities

Finally, the Board notes the record does not reflect that, at any 
point pertinent to the March 2008 claim for increase, the 
Veteran's right knee or ankle disability has reflected a 
disability picture that is so exceptional or unusual so as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is simply no showing 
that either disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
ratings), or have resulted in frequent periods of 
hospitalization.  There also is no showing that either disability 
has otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of the 
factors outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that a 40 percent 
rating, but no more, for the Veteran's residuals of a right tibia 
fracture with right knee impairment is warranted for the period 
prior to and since September 14, 2010, that ratings in excess of 
10 percent prior to September 14, 2010 and 20 percent since 
September 14, 2010 for the Veteran's right ankle disability are 
not warranted, and that there is no basis to assign additional 
staged ratings, pursuant to Hart.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating for right knee or ankle 
disability, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A 40 percent rating for residuals of a fracture of the right 
tibia with right knee impairment, for the period prior to 
September 14, 2010 is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating in excess of 40 percent for residuals of a fracture of 
the right tibia with right knee impairment is denied.  

A rating in excess of 10 percent for a right ankle disability 
manifested by limitation of motion, prior to September 14, 2010, 
is denied.

A rating in excess of 20 percent for a right ankle disability 
manifested by limitation of motion, from September 14, 2010, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


